Citation Nr: 1506208	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Appellant served on active duty from June 1962 to December 1962 with additional service in the Army Reserves from August 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that his cervical and lumbar spine conditions were aggravated due to a motor vehicle accident on March 25, 1991.  He maintains that he was on active duty at the time of the accident.

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The Appellant submitted lay statements from his former attorney, B.C., and his wife in support of his contentions.  In a January 2009 statement, B.C. stated that he attempted to locate the Appellant's file, but many of his files were lost in a flood or misplaced during his recent moves.  He reported that part of the documentation he received was an accident report from a motor vehicle collision on or about March 25, 1991 at the Fort Dix Military Reservation where the Appellant was on active duty.  In an April 2006 statement, the Appellant's wife reported that the Appellant was involved in a motor vehicle accident while on active duty on March 25, 1991.

The evidence of record shows that the Appellant was ordered to annual training on March 22, 1991 for one day plus allowable travel time.  Service records also show orders to annual training on numerous other days, but the dates do not include March 25, 1991.  A report of Emergency Care and Treatment, dated March 25, 1991, reflects that thte Appellant's home address was 1st Brigage 78th Division, Redbank, New Jersey.  In addition, the March 25, 1991, Emergency Care and Treatment report reflects "AD/ER" and the lower left corner of the document, which the Appellant reports shows that he was on active duty ("AD") at the time of the motor vehicle accident and "ER" for (Emergency Room).  See Appellant's March 27, 2009, statement.  Further, at the hearing, while acknowledging being involved in motor vehicle accidents in June 1988 and April 1989, the appellant denied having any neck or back problems.

At the November 2014 Board hearing, the Appellant acknowledges the discrepancy in the order date (March 22, 1991) in comparison to the date of his motor vehicle accident confirmed by his hospital record (March 25, 1991).  However, he testified that the accident occurred on March 25, 1991 while he was on active duty.  See November 2014 hearing transcript, p. 3.  Because his duty status is unclear, on remand, the RO must determine whether he was on active duty for training or inactive duty training at the time of the accident.  In addition, the RO should attempt to locate any line of duty determination made in connection with the March 25, 1991, motor vehicle accident.

In light of the Appellant's testimony and the state of the record, the RO should contact the appropriate authorities to confirm the Appellant's duty status on March 25, 1991.

The Appellant currently has no service-connected disabilities.  The Appellant's claim for TDIU is inextricably intertwined with his pending claims for service connection.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and invite him to submit any additional information to corroborate his account of his duty status at the time of his motor vehicle accident on March 25, 1991, to include lay statements and/or medical treatment records.

2.  Contact the appropriate authorities to confirm the Appellant's duty status on March 25, 1991.  This should specifically include any line of duty determination.

3.  After undertaking any additional development deemed appropriate as may be indicated upon review of the additional evidence, readjudicate the appeal.  If any benefit sought remains denied, the Appellant and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

